DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
The present Office action is responsive to the Remarks and Amendments filed on 11-15-2022. As directed, claims 1-3, 5, 8, and 10-11 have been amended, claims 7, 9, and 12 have been cancelled with claim 4 having been previously canceled, and no new claims have been added. Thus, claims 1-3, 5-6, 8, 10-11, and 13 are pending in the application.

Response to Amendment
Applicant has amended claims 1-3, 5, 8, and 11, and cancelled claims 7, 9, and 12. The previously held claim objections are hereby withdrawn.
Applicant has amended claim 1 to address indefinite language, and cancelled claims 7 and 9. The previously held rejections under 35 USC 112(b) are hereby withdrawn.

Response to Arguments
Applicant argues (see Remarks as filed page 7 item 1, and page 8, third full paragraph) that the configuration of the armrest portion of Yoshida is opposite that of the claimed invention. 
Examiner respectfully disagrees. Each of independent claims 1, 10, and 11 requires that a first and second side wall part are respectively disposed outside of first and second medical treatment units. Yoshida includes the same configuration. Yoshida’s armrest portions (1) include an external cover (19) which are relied on at either side of the massage chair for the side wall part (paragraph 19, lines 1-8). Further, Yoshida’s inner and outer divided portions (11, 12) are relied on at either side of the chair for the medical treatment units (paragraph 23, lines 1-8). Still further, Yoshida indicates that the relied on medical treatment units are located in an armrest portion 1 which includes an “outermost exterior cover 19” (paragraph 23, lines 1-4; Fig. 1). Thus, the medical treatment units (11, 12) of Yoshida have side wall parts (19) disposed outside of them (Fig. 1; paragraph 23, lines 1-4).
Applicant further argues (see page 7, item 2 and page 8, third and fourth full paragraphs) that the modified Yoshida device does not include an operation unit disposed on an upper surface of the side wall portion. However, as noted above, Yoshida’s exterior cover 19 is relied on for the side wall parts. Additionally, Qi teaches a therapeutic chair that provides massage and heat to a user (page 2, lines 1-6; Fig. 1) wherein a first operation unit (switch button 11, and control panel 12 on the left armrest platform 10) and a second operation unit (switch button 11, and control panel 12 on the right armrest platform 10) are fixed to an outer portion of each armrest (10) (Fig. 1; page 4: “The two sides of the seat cushion 2 are symmetrically provided with two armrests 10, and the top ends of the two armrests 10 are each provided A switch button 11 and a control operation panel 12”), and further notes that the two operation units are used to control various different elements on the chair (page 4: “for controlling the heating temperature of the two electric heating coils 9, respectively, and the switch button 11 and the control operation panel 12 are connected to the CPU controller 13 through a wire”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the remote-control device of Yoshida with the two operation units disposed at an upper surface of the two separate armrests, as taught by Qi, and the placement of the two operation units of the modified Yoshida device would reasonably be at the inclined portion (17) of the respective side wall parts (19), as the operation units of Qi were placed at the upper surface of similar side wall parts (armrest platform 10). 
Applicant further argues (see Remarks as filed at page 8) that Yoshida’s door parts open in an opposite direction of the claimed door parts. Examiner respectfully disagrees. Each independent claim of the instant application requires that the door parts open inwardly in the left and right direction. In Yoshida, the outer divided portion 12 is relied on for the door part, and it is disclosed as opening inwardly towards the seat (paragraph 23, lines 1-15; Figs. 1-2 and 6). In the recited Figures (i.e. Figs. 1-2 and 6) resting portion 17 is shown for reference in the configuration illustrating the entire massage chair (Fig. 1), and in the figures in which the armrest is shown in a cutaway view (Figs. 2 and 6). As is seen, in Figure 1 of Yoshida, element 17 is located at an outermost part of the armrest, that is, to either extreme side on the left and right armrests. Further, Figures 3 and 6 demonstrate that element 12 (i.e. the door part) moves away from part 17 when opened. Still further, the view from Figure 6 is a view from the rear side of the chair (paragraph 17). In other words, the seat would be at the left side of the figure in this illustration. Thus, portion 12 opens inwardly towards the seat, and when opening/closing, moves in a left and right direction when viewed in front of, or from the rear of the massage chair (paragraph 23, lines 1-15).
For these reasons, the rejections employing Yoshida, Qi, and Inada will be maintained below.


Claim Objections
Claim 1 is objected to because of the following informalities:  
-Claim 1 currently recites “wherein a first operation unit and a second operation unit,” at lines 8-10. Examiner suggests deleting the word “wherein” from this clause for clarity.
-Lines 14-15 recite “disposed on the upper surface on the first side wall part” which Examiner suggests replacing with “disposed on the upper surface of the first side wall part” for clarity.
-Line 17 recites “disposed on the upper surface on the second side well part” which Examiner suggests replacing with “disposed on the upper surface of the second side wall part” for clarity.
-Line 20 recites “the second medical treatment have” which Examiner suggests amending to read “the second medical treatment unit have” for clarity.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
-Line 2 recites “at least one of the operation units” which Examiner suggests amending to read “at least one of the first operation unit and the second operation unit” for clarity.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
-Lines 12-13 recite “the first medical treatment unit and the second medical treatment unit have respectively a door part that opens inward in the left direction and the right direction toward the seat” which Examiner suggests amending to read “the first medical treatment unit and the second medical treatment unit each have that opens inward in the left direction and in the right direction respectively” for clarity.
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
-Lines 15-16 recite “the first medical treatment unit and the second medical treatment unit have respectively a door part that opens inward in the left direction and the right direction toward the seat” which Examiner suggests amending to read “the first medical treatment unit and the second medical treatment unit each have in the left direction and in the right direction respectively” for clarity.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-A “medical treatment unit” in claims 1 and 3
-An “operation unit” in claims 1-2, and 4-6
	-An “operation device” in claims 5-6
	-A “communication unit” in claim 6
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2016/0270540) in view of Qi (CN 206366010).
Regarding claim 1, Yoshida discloses a massage machine (“chair-type massage machine” (paragraph 19, lines 1-5; Fig. 1) comprising: 
a seat (2) on which a person (M) to be treated sits (paragraph 2, lines 1-6; paragraph 19, lines 1-5; Fig. 1);
a first medical treatment unit (11, 12 associated with the left armrest portion 1) and a second medical treatment unit (11, 12 associated with the right armrest portion 1) respectively disposed outside the seat (2) in the left direction and the right direction (paragraph 20, lines 1-6; Figs. 2-3);
a first side wall part (exterior cover 19 of left armrest portion 1) disposed outside of the first medical treatment unit (11, 12 associated with the left armrest portion 1) and a second side wall part (exterior cover 19 of right armrest portion 1) disposed outside of the second medical treatment unit (11, 12 associated with the right armrest portion 1) in the left direction and in the right direction (paragraph 19, lines 1-8; paragraph 23, lines 1-12; Fig. 1),
wherein at least one of the first side wall part (exterior cover 19 of left armrest portion 1) and the second side wall part (exterior cover 19 of right armrest portion 1) includes an inclined part (17) whose height becomes lower towards the seat (2) in the left and right direction on an upper surface (see Figs. 1, 4, and 6: portion 17 of each armrest portion 1 has a height that is higher at its upper surface than inner and outer divided portions 11, 12)
the first medical treatment unit (11, 12 associated with the left armrest portion 1) and the second medical treatment unit (11, 12 associated with the right armrest portion 1) have respectively a door part (12) that opens inward in the left direction and the right direction toward the seat (2) (paragraph 23, lines 1-8; Fig. 3).  
	While Yoshida discloses that the chair includes an operation unit (“remote control device” paragraph 20, lines 1-6), Yoshida fails to disclose both a first operation unit disposed on the upper surface on the first side wall part or, when the first side wall includes the inclined part, disposed on a surface of an inclined plane of the inclined part, and a second operation unit disposed on the upper surface on the second side well part or, when the second side wall includes the inclined part, disposed on a surface of an inclined plane of the inclined part.
	However, Qi teaches a therapeutic chair that provides massage and heat to a user (page 2, lines 1-6; Fig. 1) wherein a first operation unit (switch button 11, and control panel 12 on the left armrest platform 10) and a second operation unit (switch button 11, and control panel 12 on the right armrest platform 10) are fixed to an outer portion of each armrest (10) (Fig. 1; page 4: “The two sides of the seat cushion 2 are symmetrically provided with two armrests 10, and the top ends of the two armrests 10 are each provided A switch button 11 and a control operation panel 12”), and further notes that the two operation units are used to control various different elements on the chair (page 4: “for controlling the heating temperature of the two electric heating coils 9, respectively, and the switch button 11 and the control operation panel 12 are connected to the CPU controller 13 through a wire”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the remote-control device of Yoshida with the two operation units disposed at an upper surface of the two separate armrests, as taught by Qi, in order to provide further control of the respective chair elements with devices embedded within the chair.
	Further, the placement of the two operation units of modified Yoshida would reasonably be at the inclined portion (17) of the respective side wall parts (armrest portions 1), as the operation units of Qi were placed at the upper surface of similar side wall parts (armrest platform 10). Further, Yoshida side wall parts (19) include the inclined portion (17) (see Fig. 1). Thus, the operation units are disposed on an upper surface and an inclined portion of each side wall part.
Regarding claim 2, Yoshida in view of Qi disclose the massage machine according to claim 1, as discussed above.
	Yoshida further discloses wherein the first medical treatment unit (11, 12 associated with the left armrest portion 1) and the second medical treatment unit (11, 12 associated with the right armrest portion 1) are configured to perform medical treatment for a specific body part of the person (M) to be treated sitting on the seat (2), and the specific body part is a forearm (paragraph 23, lines 1-5; Fig. 3).
Regarding claim 3, Yoshida in view of Qi disclose the massage machine according to claim 1, as discussed above.
Yoshida further discloses wherein the first medical treatment unit (11, 12 associated with the left armrest portion 1) and the second medical treatment unit (11, 12 associated with the right armrest portion 1) are configured to perform medical treatment for a specific body part of the person (M) to be treated sitting on the seat (2) (paragraph 23, lines 1-5; Fig. 3), and the first medical treatment unit (11, 12 associated with the left armrest portion 1) and the second medical treatment unit (11, 12 associated with the right armrest portion 1) are disposed in a manner capable of opening and closing in the left direction and the right direction (paragraph 23, lines 1-15; Fig. 3).
Regarding claim 10, Yoshida discloses a massage machine (“chair-type massage machine” (paragraph 19, lines 1-5; Fig. 1) comprising: 
a seat (2) on which a person (M) to be treated sits (paragraph 2, lines 1-6; paragraph 19, lines 1-5; Fig. 1);
a first medical treatment unit (11, 12 associated with the left armrest portion 1) and a second medical treatment unit (11, 12 associated with the right armrest portion 1) respectively disposed outside the seat (2) in the left direction and the right direction (paragraph 20, lines 1-6; Figs. 2-3);
and a first side wall part (exterior cover 19 of left armrest portion 1) disposed outside of the first medical treatment unit (11, 12 associated with the left armrest portion 1) and a second side wall part (exterior cover 19 of right armrest portion 1) disposed outside of the second medical treatment unit (11, 12 associated with the right armrest portion 1) in the left direction and in the right direction (paragraph 19, lines 1-8; paragraph 23, lines 1-12; Fig. 1),
wherein at least one of the first side wall part (exterior cover 19 of left armrest portion 1) and the second side wall part (exterior cover 19 of right armrest portion 1) includes an inclined part (17) whose height becomes lower towards the seat (2) in the left and right direction on an upper surface (see Figs. 1, 4, and 6: portion 17 of each armrest portion 1 has a height that is higher at its upper surface than inner and outer divided portions 11, 12)
the first medical treatment unit (11, 12 associated with the left armrest portion 1) and the second medical treatment unit (11, 12 associated with the right armrest portion 1) have respectively a door part (12) that opens inward in the left direction and the right direction toward the seat (2) (paragraph 23, lines 1-8; Fig. 3).  
While Yoshida discloses that the chair includes an operation unit (“remote control device” paragraph 20, lines 1-6), Yoshida fails to disclose either of an operation disposed on the first side wall part, and an operation unit disposed on the second side wall part, and that the operation unit is a mechanical input key which is configured to be depressed.
	However, Qi teaches a therapeutic chair that provides massage and heat to a user (page 2, lines 1-6; Fig. 1) wherein a first operation unit (switch button 11, and control panel 12 on the left armrest platform 10) and a second operation unit (switch button 11, and control panel 12 on the right armrest platform 10) fixed to an outer portion of each armrest (10) (Fig. 1; page 4: “The two sides of the seat cushion 2 are symmetrically provided with two armrests 10, and the top ends of the two armrests 10 are each provided A switch button 11 and a control operation panel 12”), and each operation unit (switch button 11, and control panel 12 on the armrest platforms 10) includes a mechanical input key configured to be depressed (page 4: “switch button 11” understood to be pressed by virtue of the definition of a button), and further notes that the two operation units are used to control various different elements on the chair (page 4: “for controlling the heating temperature of the two electric heating coils 9, respectively, and the switch button 11 and the control operation panel 12 are connected to the CPU controller 13 through a wire”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the remote-control device of Yoshida with the two operation units disposed at an upper surface of two separate armrests, as taught by Qi, in order to provide further control of the respective chair elements with a device embedded within the chair.
	Further, the placement of the two operation units of modified Yoshida would reasonably be at the upper surface (17 of Yoshida) of the respective side wall parts (19), as the operation units of Qi were placed at the upper surface of similar side wall parts (armrest platform 10). 
Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2016/0270540) in view of Qi (CN 206366010), as applied to claim 1 above, in further view of Inada (US 2017/0348179).
Regarding claim 5, Yoshida in view of Qi disclose the massage machine according to claim 1, as discussed above.
	Modified Yoshida fails to disclose wherein the first operation unit and the second operation unit are capable of receiving some of operations among all operations that the machine can receive externally, and the massage machine is configured to be capable of being operated by an operation device disposed in a moveable manner separately from the first operation unit and the second operation unit.
	However, Inada teaches  an operation unit (20) attached to an armrest disposed to be capable of receiving some operations among all operations that the massage machine can receive externally (paragraph 24, lines 1-19; paragraph 25, lines 1-2; paragraph 26, lines 1-10; paragraph 29, lines 1-10: all explain that a terminal 30 can communicate additional control information to a controller 17 of the massage machine 10 via a communication server), and the massage machine (10) is configured to be capable of being operated by an operation device (30) disposed in a moveable manner separately from the operation unit (20) (paragraph 24, lines 1-19; paragraph 25, lines 1-2; paragraph 26, lines 1-10; paragraph 29, lines 1-10: all explain that a terminal 30 can communicate additional control information to a controller 17 of the massage machine 10 via a communication server; paragraph 24 further states that the terminal 30 can be a smartphone). Inada further discusses that the external server (41) allows the massage machine to be managed after the machine has been sold (paragraph 20, lines 1-6), and further notes that the information received over the server can advantageously communicate updates to the massage machine (10) (paragraph 28, lines 1-7).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of modified Yoshida to further include an additional moveable operation unit and means of externally communicating protocols to the massage machine, as taught by Inada, in order to allow the massage machine to receive communicated updates of the machine’s system.
Regarding claim 6, Yoshida in view of Qi and Inada disclose the massage machine according to claim 5, as discussed above.
	Modified Yoshida further discloses wherein the operation device (30 of Inada) is a mobile terminal (paragraph 24 of Inada indicates that 30 can be a smartphone);
	and the massage machine further comprises a communication unit (17 of Inada) for performing wireless communication with the mobile terminal (30) (Inada: paragraph 24, lines 1-19; paragraph 25, lines 1-2; paragraph 26, lines 1-10; paragraph 29, lines 1-10: all explain that a terminal 30 can communicate additional control information to a controller 17 of the massage machine 10 via a communication server; paragraph 24 further states that the terminal 30 can be a smartphone, and also indicates that communication between controller 17 and terminal 30 can be done via Bluetooth).
Regarding claim 8, Yoshida in view of Qi disclose the massage machine according to claim 1, as discussed above.
	Modified Yoshida further discloses the placement of the two operation units of at the inclined portion (17 of Yoshida) of the respective side wall parts (armrest portions 1 of Yoshida), as the operation units of Qi are placed at the upper surface of similar side wall parts (armrest platform 10; see Fig. 1 of Qi). Further, Yoshida’s side wall parts (armrest portions 1) include the inclined portion (17) (see Fig. 1). Thus, based on the proposed modification, the operation units are disposed on a surface of an inclined plane of the inclined part (17 of Yoshida).
	Modified Yoshida fails to disclose that at least one of the operation units is configured to receive an operation instruction for an emergency stop.
	However, Inada teaches an operation unit (20) configured to receive an operation instruction for an emergency stop (paragraph 50, lines 1-4) in order to alert a user to an issue (paragraph 49, lines 1-8).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of modified Yoshida to further include the capability of sending an emergency stop command, as taught by Inada, in order to alert the user to an issue.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2016/0270540) in view of Qi (CN 206366010) in further view of Inada (US 2017/0348179).
Regarding claim 11, Yoshida discloses a massage machine (“chair-type massage machine” (paragraph 19, lines 1-5; Fig. 1) comprising: 
a seat (2) on which a person (M) to be treated sits (paragraph 2, lines 1-6; paragraph 19, lines 1-5; Fig. 1);
a first medical treatment unit (11, 12 associated with the left armrest portion 1) and a second medical treatment unit (11, 12 associated with the right armrest portion 1) respectively disposed outside the seat (2) in the left direction and the right direction (paragraph 20, lines 1-6; Figs. 2-3);
a first side wall part (exterior cover 19 of left armrest portion 1) disposed outside of the first medical treatment unit (11, 12 associated with the left armrest portion 1) and a second side wall part (exterior cover 19 of right armrest portion 1) disposed outside of the second medical treatment unit (11, 12 associated with the right armrest portion 1) in the left direction and in the right direction (paragraph 19, lines 1-8; paragraph 23, lines 1-12; Fig. 1),
wherein at least one of the first side wall part (exterior cover 19 of left armrest portion 1) and the second side wall part (exterior cover 19 of right armrest portion 1) includes an inclined part (17) whose height becomes lower towards the seat (2) in the left and right direction on an upper surface (see Figs. 1, 4, and 6: portion 17 of each armrest portion 1 has a height that is higher at its upper surface than inner and outer divided portions 11, 12)
the first medical treatment unit (11, 12 associated with the left armrest portion 1) and the second medical treatment unit (11, 12 associated with the right armrest portion 1) have respectively a door part (12) that opens inward in the left direction and the right direction toward the seat (2) (paragraph 23, lines 1-8; Fig. 3).  
	While Yoshida discloses that the chair includes an operation unit (“remote control device” paragraph 20, lines 1-6), Yoshida fails to disclose an operation unit on an upper surface of the first side wall part or the second side wall part, wherein the operation unit is a combination of a mechanical input key configured to be depressed and a touch panel.
	However, Qi teaches a therapeutic chair that provides massage and heat to a user (page 2, lines 1-6; Fig. 1) wherein a first operation unit (switch button 11, and control panel 12 on the left armrest platform 10) and a second operation unit (switch button 11, and control panel 12 on the right armrest platform 10) fixed to an outer portion of each armrest (10) (Fig. 1; page 4: “The two sides of the seat cushion 2 are symmetrically provided with two armrests 10, and the top ends of the two armrests 10 are each provided A switch button 11 and a control operation panel 12”), each operation unit (switch button 11, and control panel 12 on the armrest platforms 10) includes a mechanical input key configured to be depressed (page 4: “switch button 11” understood to be pressed by virtue of the definition of a button), and further notes that the two operation units are used to control various different elements on the chair (page 4: “for controlling the heating temperature of the two electric heating coils 9, respectively, and the switch button 11 and the control operation panel 12 are connected to the CPU controller 13 through a wire”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the remote-control device of Yoshida with the two operation units disposed at an upper surface of two separate armrests, as taught by Qi, in order to provide further control of the respective chair elements with a device embedded within the chair.
	Further, the placement of the two operation units of modified Yoshida would reasonably be at the upper surface (17) of the respective side wall parts (19), as the operation units of Qi were placed at the upper surface of similar side wall parts (armrest platform 10). 
	Modified Yoshida fails to disclose that the control panel (12 of Qi) is a touch panel.
	However, Inada teaches that it is known for a control panel (20) to be a touch panel in massage machines (paragraph 23, lines 1-8).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control panel of modified Yoshida to be a touch panel, as Yoshida indicates is known in the art of massage machines.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2016/0270540) in view of Qi (CN 206366010), as applied to claim 10 above, in further view of Inada (US 2017/0348179).
Regarding claim 13, Yoshida in view of Qi disclose the massage machine according to claim 10, as discussed above.
	Modified Yoshida discloses that the operation unit (11, 12 of Qi) comprises a mechanical input key and a control panel (page 4: “The two sides of the seat cushion 2 are symmetrically provided with two armrests 10, and the top ends of the two armrests 10 are each provided A switch button 11 and a control operation panel 12”, “switch button 11” understood to be pressed by virtue of the definition of a button).
	However, modified Yoshida fails to disclose that the control panel is a touch panel.
However, Inada teaches that it is known for a control panel (20) to be a touch panel in massage machines (paragraph 23, lines 1-8).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control panel of modified Yoshida to be a touch panel, as Yoshida indicates is known in the art of massage machines.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785